THEATTORNEY               GENERAL
                       OFTEXAS




Honorable Ernest Guinn
County Attorney
El Paso:Countg
El Paso, Texas
Dear Elr,Guinn:            OpinLon No. o-2547
                           Ret Right of an Independent school
                                district to vote bonds for the
                                purpose of constructing a water
                                supply system for a public free
                                school building.
        This will acknowledge receipt of your letter of July
15, 1940, in which gou'propound to this department for a legal
opfnion the following question:
       "The one question inVOlVea is whether or
   not the voting of bonds for a water supply sgs-
   ternfor a Public Free School Building falls
   withIn the meaning of 'for the purchase, con-
   struction, repair OP equipment of a Public Free
   School Building."
        The contemplated water supply system is for the bene-
fit of an independent school district school building.
        It is the oplnion of this department that your question
should be answered In the affirmative.
        The statutory authority for the Issuance of bonds by
an Independent school district 1s found.in Article 2784 of the
Revised Civil Statutes at subdivision 2, which authorizes the
issuance of bonds "for the purchase, construction, repair or
equipment of public frte school buildings withtn the limits of
such district * + * *.
        The question resolves itself to this: Is the construc-
tion of a water supply system for use in connection with a pub-
lic school building "an equipment" of such school building?
        An equipment of a building means~any appurtenant, ap-
pendage, or fixture which is attached to, or immediately ac-
cessible to the building, suitable to, and intended for use
in the enjoyment of the building for the purpose for which it
was constructed.
Honorable Ernest Guinn - page 2          O-2547


        It is matter of common knowledge that every public
building (or bullding whatsoever intended for human habitation)
must be suitably furnished with piping and other fixtures for
supplying water to the occupants thereof. Undoubtedly, such
things constitute equipment of such building. Where there is
a water supply system the things mentioned might, as matter
of fact, be all the equipment for supplying water necessary
in the particular-case. Where, however, there is no such
system accessible, these things would 'be entirely inadequate
for the purpose for which they were intended, unless there
be a tank or reservoir to con'calnthe water to be supplied.
Such tank would be as much a part of the equipment as the
pipes and other fixtures installed in the building. The tank,
however, in turn would likewise be useless unless there was
water available for use. The rule of necessary implication
would authorize the impounding of water, where possible, or
the sinking of a well or wells where necessary, to supply this
indispensable water -- the very essence of the power.
        No one would dr~~'~t
                           that the installation of a system
of gutters, pipes and cistern for conserving the rainfall up-
on the roof would,be an "equipment" of the building. For
precisely the same reasons the sinking of a well, and the in-
stallation of the necessary pump for elevating the water would
be in every just sense a part of the equipment of a building
for supplying water.
        This reasoning is justified and even required by our
rule of liberal construction of civil statutes, giQi.IIg to such
statutes a meaning, where possible, reasonably calculated to
carry out the purposes thereof. (See Rev, Civ.  Stat., Art.
10, Sub, 8).
        Our definition of "equipment" flnds direct support In
the case of Jewett vs. School District (Wyo). 54 Pac. (2)
546, quoting from an earlier case by that court saying, 'Power
to erect a school house should ordinarily, doubtless, be held
to include power to put into it the necessary equipment, such
as desks, boards, etc., and heating plant. The term 'equipment'
is broad and may include articles which are attached to the
building as an integral park thereof, as well as articles not
belonging to that category.   That case construed the express
power "to erect or enlarge a building" to include the implied
power to construct necessary equipment for the building.
        In the present case we are not driven to the doctrine
of implied power, but we have express power to equip.
        A storage tank owned and used by a refining company
in connection with its business of refining oil has been held
Honorable Ernest Guinn - page 3          O-2547



to be an equipment even though the tank is actually constructed
upon land not owned but leased by the oil company, Equitable
Trust Co. QS, United States Oil & Refining Co., 35 Fed. (2)
508,

        The direct question of whether OP not a well to sup-
ply~water is an equipment of the building in-connection with
which it is used, has not been often decided, but those cases
in which the question has arisen are in line with the conclu-
sion we have announced above.
        The Kansas statutes authorize a school board to pro-
vide the necessary "appendages" for its school house. It'was
held in schofiela vs.  school  Distract (Ran.) 184 P. 480,
that the word "appendages", as used in the statutes, should
be construed broadly so as to include a well on the school
premises, The court cites one of its prior decisions---Hemme
vs. School District, (Kan) 1 Pa@, 104. The particular well
in controversy there proved   to be a dry hole, but nevertheless,
the contra& by the board for sinking the well was held to be
a Valid exercise of the board's power.
        It was held, also, In Neubauer vs. Union Township, 8
Ohio S & C Dec. 349, 7 A. L. R. p. 798 Anno., that a school
board may authorize the local school director to make a con-
tract for the sinking of a well, and that a contract entered
into for this purpose with the director is binding on the
board. The A. L. R. annotation also cites State vs. Board of
Education (NJL) 31 A. 1033, as holding, 'the grading and
fencing of a school lot, the furnishing of a supply of drinking
water, and the equipping of the school house with school fur-
niture are all a legitimate part of the construction of a school
house, and the proper equipment of school property, and within
a statute empowering a school district to Issue bonds for the
purpose of purchasing land and building a school house."
        It was further been held that a line fence to separate
school premises from thisa adjoining was a "necessary appendage
y;:,   s;g;: py",;1" 0    Creager Q. Wright School District
                       The same authority also holds that
necessary outhouses are "appendages." There is no substantial
difference in the meaning of the word "equipment" and the word
"appendage", when used In such connection with respect to
bullaings.
        A School building without a system of water supply is
not equipped for the purpose for which it was built.
        The foregoing discussion-pertains to the uses to which
the bond proceeds may be devoted, but we direct your attention
to the statutory wording of the purposes for which bonds may
Honorable Ernest Guinn - page 4         O-2547


be issued, and advise that the pertinent language should be
followed in submitting the proposition to the voters for adop-
tion. In other words, it is advisable to conform to the
statutes and thereby avoid any question as to the sufficiency
of the purpose.
        Upon these considerations we answer your inquiry as
above indicated.
                                      Very truly yours
                                  ATTORNEY GENERAL OF TEXAS

                                      By s/Ocie Speer
                                           Ocie Speer
                                            Assistant
OS-MR-WC

APPROVED AUG 3, 1940
s/Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
Approved Opinion Committee By s/BWB Chairman